Citation Nr: 9905260	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  98-08 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

1.  Entitlement to a compensable rating for left tibial 
periostitis/shin splints. 

2.  Entitlement to a compensable rating for right tibial 
periostitis/shin splints.  



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel




INTRODUCTION

The veteran had active service from October 1987 to April 
1996.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Saint Louis, Missouri, which, in pertinent part, granted the 
veteran's original claim for service connection and assigned 
zero percent ratings for his bilateral periostitis/shin 
splints, effective from April 20, 1996 (day after separation 
from service).  The veteran has appealed for compensable 
ratings.  Fenderson v. West, U.S. Vet. App. No. 96-947 (Jan. 
20, 1999).   


REMAND

Where a disability has already been service connected and 
there is a claim for an increased rating, a mere allegation 
that the disability has become more severe is sufficient to 
establish a well-grounded claim.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 
629, 632 (1992).  Accordingly, the Board finds that the 
veteran's claims for an increased ratings are "well-
grounded."  38 U.S.C.A. § 5107(a) (West 1991).

The Court has stated that the duty to assist claimants in 
developing the facts pertinent to their claims may, under 
appropriate circumstances, include a duty to conduct a 
thorough and contemporaneous medical examination.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

The veteran underwent a VA compensation examination in June 
1996.  However, the Board notes that the examination did not 
include all relevant clinical findings pertaining to the 
lower legs and ankles, including the presence or absence of 
painful motion and muscle fatigue.  That is, the VA 
examination report does not answer some of the points raised 
in DeLuca v. Brown, 8 Vet. App. 202 (1995), which requires 
that functional loss be fully portrayed.  It is essential 
that the examination adequately portray the degree of 
functional loss.  38 C.F.R. §§ 4.40, 4.45 (1998); DeLuca, 
supra.  The Board is cognizant of the fact that the 1996 VA 
examination was reported to reveal full range of motion in 
all joints but, aside from the fact that the evaluation was 
general medical in nature rather than orthopedic and was 
rather cursory regarding the disabilities at issue, the 
subsequently dated medical evidence not reviewed by the RO 
does include complaints of joint pain.  The Board finds that 
a more thorough orthopedic examination is warranted.  
Caffrey, supra; DeLuca, supra. 

The RO should also determine if there are any medical records 
available relating to evaluation and treatment for the 
veteran's bilateral tibial periostitis/shin splints since 
April 1998; all relevant treatment records should be secured.  
Murincsak, v. Derwinski, 2 Vet. App. 363 (1992). 

The Board further notes that, in February 1998, the RO 
provided the veteran with a Statement of the Case addressing 
the issues on appeal.  Since that time the RO has associated 
VA treatment records with the claims file.  These include 
entries documenting complaints of left knee pain in March 
1998 and chronic joint and knee pain in April 1998.  These 
records, therefore, are potentially relevant to the issue at 
hand.  However, the claims file does not reflect that these 
records have been considered in connection with the issues on 
appeal or that the veteran has waived consideration of this 
evidence by the RO.

The regulations provide that any pertinent evidence referred 
to the Board by the RO under 38 C.F.R. § 19.37(b) (1998) must 
be referred to the RO for review and preparation of a 
Supplemental Statement of the Case (SSOC), unless this 
procedural right is waived by the appellant or 
representative, or unless the Board determines that the 
benefit, or benefits, to which the evidence relates may be 
allowed on appeal without such referral.  38 C.F.R. § 
20.1304(c) (1998).  In this case, there is no indication that 
the appellant has waived the right to have the RO review this 
evidence and prepare a SSOC.  In order to assure full 
notification to the appellant of the status of the case, a 
SSOC must be furnished to the appellant and her 
representative to cure this procedural defect.  38 C.F.R. § 
19.31 (1998).

The Board also notes that the RO failed to consider 38 C.F.R. 
§§ 4.40, 4.45 (1998); DeLuca v. Brown, 8 Vet. App. 202 
(1995), which requires that functional loss be fully 
portrayed, and 38 C.F.R. § 4.71a, Code 5271 (diagnostic code 
for range of motion of ankle) in its Statement of the Case. 

Therefore, in order to give the appellant every consideration 
with respect to the present appeal on the increased rating 
issues, it is the Board's opinion that further development of 
the case is necessary.  Accordingly, this issue is REMANDED 
for the following action:

1.  The RO should contact the veteran and 
request that she identify the names, 
locations, and approximate dates of 
treatment for all VA and private health 
care professionals who have provided 
treatment for her with regard to the 
issues of increased ratings for bilateral 
tibial periostitis/shin splints since 
April 1998, which are not currently of 
record.  After obtaining any necessary 
authorization, the RO should then request 
and associate with the claims file any 
records of treatment of the veteran. 

2.  The veteran should undergo a VA 
orthopedic examination for the purpose of 
determining the current severity of her 
service-connected bilateral tibial 
periostitis/shin splints.  The evaluation 
should include full range of motion 
studies of both ankles, as well as any 
other tests that are deemed necessary.  
The claims file should be made available 
to the examiner for his or her review in 
conjunction  with the examination. 
 
The orthopedic examiner should also 
determine whether the veteran's lower 
legs/ankles exhibit weakened movement, 
excess fatigability, or incoordination 
attributable to the service-connected 
tibial periostitis/shin splints; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should express an opinion on 
whether pain could significantly limit 
functional ability during flare-ups. This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
pain on use or during flare-ups.

3.  The appellant and her representative 
should be furnished with a Supplemental 
Statement of the Case, which addresses 
all evidence received subsequent to the 
issuance of the February 1998 Statement 
of the Case, and includes consideration 
of functional loss due to pain, any 
weakened movement, excess fatigability, 
or incoordination (38 C.F.R. §§ 4.40, 
4.45 (1998); DeLuca v. Brown, 8 Vet. App. 
202 (1995)), and 38 C.F.R. § 4.71a, Code 
5271.  The appellant and her 
representative should then be afforded an 
opportunity to respond thereto.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  While this case is in remand status, the 
appellant and her representative may submit additional 
evidence and argument on the appealed issues. Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995). 




No action is required of the appellant with regard to the 
issues of increased ratings for bilateral tibial 
periostitis/shin splints until she is notified.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 6 -


